*946The complaint does not set forth the provisions of the statutes or other law of the State of California, or the substance thereof, upon which plaintiff bases conclusory statements in the complaint to the effect that certain described real property situate in the State of New York, and other undescribed personal property, are community property of the parties to this action, who are husband and wife, and of which plaintiff is entitled to one half. Johnston, Adel, Sneed and Wenzel, JJ., concur; Cars-well, Acting P, J., dissents and votes to affirm.